DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                        TERRENCE H. DIXON,

                               Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                             No. 2D21-1321



                         September 15, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit Court
for Polk County; Donald G. Jacobsen and Jalal Harb, Judges.

Terrence H. Dixon, pro se.


PER CURIAM.

     Affirmed.



SILBERMAN, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.